No. 1:20-ap-00028            Doc 61   Filed 03/31/21   Entered 03/31/21 23:27:13      Page 1 of
                                                180
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHER DISTRICT OF WEST VIRGINIA

In re:

EMERALD GRANDE, LLC                                         Case No. 1:17-bk-00021

            Debtor.                                         Chapter 11
_________________________

EMERALD GRANDE, LLC                                         Adv. Proc. No. 1:20-ap-00028

                 Plaintiff

v.

KM HOTELS, LLC,

And

SAFE HARBOR TITLE COMPANY, LLC,

                 Defendants

                       EMERALD GRANDE, LLC’S MOTION FOR
                   SUMMARY JUDGMENT AGAINST KM HOTELS, LLC
                      AND SAFE HARBOR TITLE COMPANY, LLC

         Emerald Grande Tara Retail Group, LLC (“EG”), by and through counsel, moves this

Court (the “Motion”) pursuant to Rule 7056 of the Bankruptcy Rules of Procedure and Rule 56 of

the Federal Rules of Civil Procedure for summary judgment as to KM Hotels, LLC (“KM”) for

breach of contract, and as to Safe Harbor Title Company, LLC (“Safe Harbor”) for its unlawful

release of escrowed funds to KM in breach of the escrow agreement between the parties. In support

of this Motion, EG refers this Court to the following exhibits, which are attached hereto and made

a part hereof:

         1.      Purchase and Sale Agreement, dated August 9, 2019 (“PSA”), as Exhibit A;

         2.      Earnest Money Escrow Agreement, dated August 9, 2019 (“Escrow Agreement”),

                 as Exhibit B;



114794271
No. 1:20-ap-00028       Doc 61     Filed 03/31/21     Entered 03/31/21 23:27:13       Page 2 of
                                             180
        3.    Deed, dated September 10, 1999 (“Plaza Deed”), as Exhibit C;

        4.    Deed, dated October 1, 2008 (“EG Deed”), as Exhibit D;

        5.    Deed, dated September 10, 2013 (“Tara Deed”), as Exhibit E;

        6.    Survey of the Crossings Mall, dated September 10, 2013 (“Tara Survey”), as

              Exhibit F;

        7.    Letter dated September 20, 2019 (“KM Letter”), as Exhibit G;

        8.    Survey of the Hotel Parcel dated on or about September 2019, as later updated

              (“KM Survey”), as Exhibit H;

        9.    Confirmatory Easement and Right of Way, dated February 5, 2020 (“Confirmatory

              Easement”), as Exhibit I;

        10.   Easement and Right of Way, dated February 5, 2020 (“Encroachment

              Easement”), as Exhibit J;

        11.   Letter dated January 29, 2020 (“Conditional Notice”), as Exhibit K;

        12.   Letter dated February 6, 2020 (“First Termination Response”), as Exhibit L;

        13.   First   Amendment      to   Purchase    Agreement,   dated   February   28,   2020

              (“Amendment”), as Exhibit M;

        14.   Letter dated April 13, 2020 (“Termination Letter”), as Exhibit N;

        15.   Letter dated April 14, 2020 (“Dispute Notice”), as Exhibit O;

        16.   Affidavit of Plaintiff, as Exhibit P;

        17.   Safe Harbor Title Company’s website, as Exhibit Q;

        18.   Email Correspondence in BATES NOS. KM_0011670-0011685, as Exhibit R;

        19.   Email Correspondence in BATES NOS. KM_0011757-0011758, as Exhibit S;

        20.   Email Correspondence in BATES NOS. KM_ 0007462-0007463, as Exhibit T;

        21.   Email Correspondence in BATES NOS. KM_ 0000515-0000518, as Exhibit U;

        22.   Email Correspondence in BATES NOS. KM_0000519-0000526, as Exhibit V;

                                                 2
114794271
No. 1:20-ap-00028       Doc 61     Filed 03/31/21    Entered 03/31/21 23:27:13       Page 3 of
                                             180
        23.    Email Correspondence in BATES NOS. KM_0000589-0000590, as Exhibit W;

        24.    Email Correspondence in BATES NOS. KM_0004596-0004598, as Exhibit X;

        In further support of this Motion, EG refers the Court to Emerald Grande, LLC's Statement

of Undisputed Facts in Support of Its Motion for Summary Judgment and the Memorandum of Law

in Support of Plaintiff Emerald Grande, LLC's Motion for Summary Judgment, each filed

contemporaneously herewith.

                                                    EMERALD GRANDE, LLC,

                                                    By Counsel:

/s/ Steven L. Thomas
Steven L. Thomas (WVSB # 3738)
Robert L. Bandy (WVSB # 7419)
Kay Casto & Chaney PLLC
P.O. Box 2031
Charleston, West Virginia 25327
Tel: (304) 345-8900
Fax: (304) 345-8909
sthomas@kaycasto.com
rbamdu@kaycasto.com
     Counsel to Emerald Grande, LLC




                                                3
114794271
No. 1:20-ap-00028          Doc 61   Filed 03/31/21   Entered 03/31/21 23:27:13       Page 4 of
                                              180
                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

In re:

EMERALD GRANDE, LLC                                                Case No. 1:17-bk-00021

               Debtor.                                             Chapter 11


EMERALD GRANDE, LLC                                                A.P. No.: 1:20-ap-00028

               Plaintiff

v.

KM HOTELS, LLC,

And

SAFE HARBOR TITLE COMPANY, LLC,

               Defendants

                                CERTIFICATE OF SERVICE

         I do hereby certify that on March 31, 2021, I filed the Emerald Grande, LLC’s Motion

for Summary Judgment Against KM Hotels, LLC and Safe Harbor Title Company, LLC with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following participants:

                      Stephen L. Thompson, Esq.
                      Barth & Thompson
                      P.O. Box 129
                      Charleston, WV 25321
                       Counsel for Safe Harbor Title Company, LLC

                      Carrie Goodwin Fenwick, Esq.
                      Goodwin & Goodwin
                      300 Summers St., Ste. 1500
                      Charleston, WV 25301
                       Counsel for KM Hotels, LLC


                                                     /s/ Steven L. Thomas
                                                     Steven L. Thomas (WVSB # 3738)



114794271
No. 1:20-ap-00028   Doc 61   Filed 03/31/21   Entered 03/31/21 23:27:13   Page 5 of
                                       180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21   Entered 03/31/21 23:27:13   Page 6 of
                                       180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21   Entered 03/31/21 23:27:13   Page 7 of
                                       180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21   Entered 03/31/21 23:27:13   Page 8 of
                                       180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21   Entered 03/31/21 23:27:13   Page 9 of
                                       180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 10 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 11 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 12 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 13 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 14 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 15 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 16 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 17 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 18 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 19 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 20 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 21 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 22 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 23 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 24 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 25 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 26 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 27 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 28 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 29 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 30 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 31 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 32 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 33 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 34 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 35 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 36 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 37 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 38 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 39 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 40 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 41 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 42 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 43 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 44 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 45 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 46 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 47 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 48 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 49 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 50 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 51 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 52 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 53 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 54 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 55 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 56 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 57 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 58 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 59 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 60 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 61 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 62 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 63 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 64 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 65 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 66 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 67 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 68 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 69 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 70 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 71 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 72 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 73 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 74 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 75 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 76 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 77 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 78 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 79 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 80 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 81 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 82 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 83 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 84 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 85 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 86 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 87 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 88 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 89 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 90 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 91 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 92 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 93 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 94 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 95 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 96 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 97 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 98 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 99 of
                                        180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 100 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 101 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 102 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 103 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 104 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 105 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 106 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 107 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 108 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 109 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 110 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 111 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 112 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 113 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 114 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 115 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 116 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 117 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 118 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 119 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 120 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 121 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 122 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 123 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 124 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 125 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 126 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 127 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 128 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 129 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 130 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 131 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 132 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 133 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 134 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 135 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 136 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 137 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 138 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 139 of
                                         180
No. 1:20-ap-00028   Doc 61     Filed 03/31/21 Entered 03/31/21 23:27:13            Page 140 of
                                           180
                                                                                   (http   (http   (http
                                                                                   s://    s://    s://
                             (https://safeharbortc.com/)                           ww      ww      ww
                                                                                   w.lin   w.fa    w.in
                                                                                   kedi    ceb     stag
                                                                                   n.co    ook.    ram.
                                                                                   m/c     com     com
                                                                                   omp     /Saf    /saf
                                                                                   any     e-      ehar
                                                                                   /saf    Har     borti
                                                                                   e-      bor-    tlec
                                                                                   harb    Title   omp
                                                                                   or-     -       any
                                                                                   title   Co      /)
                                                                                   -       mpa
          First American Title Insurance Company                                   com     ny-
                                                                                   pan     1450
          First American Title helps homebuyers and sellers, real estate agents    y-      644
          and brokers, mortgage lenders, commercial property professionals,        rva/    088
          homebuilders and developers, title agencies and legal professionals      )       696
          close transactions. Find out more about our products and services, and           62/)
          how First American can help you streamline your transaction and
          protect your investment.




          Old Republic National Title Insurance
          Company
          At the Old Republic Title Insurance Group (ORTIG), we provide title
          insurance policies and related real estate transaction and mortgage
          lending products and services to individual consumers, mortgage
          lenders, businesses and government agencies. Our products and
          services protect our customers from nancial loss and hardship related
           to unknownDoc
No. 1:20-ap-00028       judgments
                             61 Filedand03/31/21
                                         liens, forgedEntered
                                                       transfers,03/31/21
                                                                  inconsistencies withinPage 141 of
                                                                           23:27:13
           a property’s title or misapplication 180
                                                 of duciary funds. The distribution
            channel for our products and services spans across the nation and
            includes independent title insurance agents, our wholly owned
            insurance company branch o ces, owned/a liated agencies and
            ancillary services subsidiaries.




            Chicago Title Insurance Company
            Chicago Title and Trust Co. dates back more than 150 years through the
            succession of several rms and corporations that were engage in the
            abstract and title business in Cook County, Illinois.




            Fidelity National Title Insurance
            Company
            Fidelity National Title Group is a member of the Fidelity National
            Financial (NYSE: FNF) family of companies and the nation’s largest group
            of title companies and title insurance underwriters – Chicago Title
            Insurance Company, Commonwealth Land Title Insurance Company,
            Fidelity National Title Insurance Company, Alamo Title Insurance,
            Lawyers Title, and Ticor Title – that collectively issue more title
            insurance policies than any other title company in the United States.
No. 1:20-ap-00028     Doc 61    Filed 03/31/21 Entered 03/31/21 23:27:13                 Page 142 of
                                            180


          Safe Harbor Title Company



          Get to know the Safe Harbor Title Company Di erence. We only do
          closings and title insurance, so there are no other tasks that can steal
          our focus from you. Find out the di erence the right title company – and
          the support of nearly two decades of title experience – can make at
          your next closing.




          Recent Posts
                 0
                       We are open!
                       (https://safeharbortc.com/2020/03/27/we-are-open/)
          (https://    By Melissa Canvos (https://safeharbortc.com//author/safeharbor)
          safehar
          bortc.co0
                       COVID-19 Closing Continuity
          m/2020
          /03/27/      (https://safeharbortc.com/2020/03/19/covid-19-closing-
          (https:/
          we-are-/     continuity/)
          safehar
          open/)       By Melissa Canvos (https://safeharbortc.com//author/safeharbor)
          bortc.co
          m/20200
                       Government Shutdown Delaying, Cancelling Deals
          /03/19/      Involving IRS Liens
          covid-
                       (https://safeharbortc.com/2019/01/09/government-
          (https:/
          19- /
                       shutdown-delaying-cancelling-deals-involving-irs-liens/)
          safehar
          closing-
                       By Melissa Canvos (https://safeharbortc.com//author/safeharbor)
          bortc.co
          continui
          m/2019
          ty/)
          /01/09/
          govern
          ment-
          shutdo
          wn-
          delayin
          g-
           Safe Harbor
          cancelli
No. 1:20-ap-00028 Doc 61Locations
                          Filed 03/31/21 Entered 03/31/21 23:27:13   Page 143 of
           ng-                        180
          deals-
          Richmond
          involvin
          4900 Augusta Ave., Suite 150
          g-irs-
          Richmond, VA 23230
          liens/)
          Yorktown
          3526 George Washington Highway, Suite D1
          Yorktown, VA 23693
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 144 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 145 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 146 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 147 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 148 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 149 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 150 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 151 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 152 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 153 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 154 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 155 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 156 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 157 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 158 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 159 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 160 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 161 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 162 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 163 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 164 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 165 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 166 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 167 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 168 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 169 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 170 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 171 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 172 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 173 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 174 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 175 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 176 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 177 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 178 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 179 of
                                         180
No. 1:20-ap-00028   Doc 61   Filed 03/31/21 Entered 03/31/21 23:27:13   Page 180 of
                                         180
